Dewey, J.
The objection taken to the title of the tenant—that Adin Holbrook, under whose levy of an execution he derives title, was, at the time of such levy, a member of the Athol Manufacturing Company, and, as such member, liable to have his property levied upon by the creditors of the company, under the provisions of St. 1808, c. 65, § 6, and therefore was rendered incompetent to acquire any title by a levy upon the real estate of the company, to the prejudice of any creditor who was not a member thereof—has been fully considered and overruled in the case of Peirce v. Partridge, (ante, 44.)
The levy by Adin Holbrook, having priority by reason of a previous attachment, necessarily defeated any title in the demandant under his levy upon the premises as the property of the Athol Manufacturing Company ; and the rights of the parties are to be determined solely by the interest they may severally have acquired in the premises, by their levies upon the same as the estate of Adin Holbrook. It then presents the ordinary case of two judgment creditors having equal rights by simultaneous at *54tachment, or seizure on execution ; and if both are regularly levied, the creditors become seized of the estate as tenants in common in equal proportions. Shove v. Dow, 13 Mass. 529. Sigourney v. Eaton, 14 Pick. 414. But the demandant insists that the levy of the execution of the tenant was so made as to take the case out of the ordinary rule ; and that the effect of that levy is only to give the tenant a title in a moiety of one half the estate in the land levied upon. The argument in support of this position arises from the form of the levy by the tenant— the officer certifying that he had extended and lnvif d the execution upon fourteen fifteenths of an undivided half; and it is contended. that the estate levied upon is to be held in moieties by the two creditors who seized it simultaneously, and therefore the tenant, having levied upon only fourteen fifteenths of an undivided half, he acquired by his levy only seven fifeenths of that undivided half.
We do not think this a correct view of the effect of such a levy. An officer, knowing that another execution had been or was to be simultaneously levied on the same land, and under such circumstances as to the lien, that each would take only an undivided moiety, might properly return a seizure on the same of an undivided half; that being the extent of the interest to be appraised, and the extent of the interest passing to the creditor by the levy. In the case of Durant v. Johnson, 19 Pick. 544, such levy on a proportional share, by one of two simultaneous attaching creditors — the other creditor having made his levy — was held a good levy for the entire interest in the moiety or proportional part upon which he levied. We perceive no objection to such form of returning seizure and levy by the officer, where the whole estate of the debtor is exhausted by several levies made upon simultaneous attachments, or simultaneous seizures on execution where there has been no priority acquired by attachment.
This view of the case sustains the title of the tenant to the demanded premises, to the extent claimed by him, and seems to render it unnecessary to consider an objection taken to the right of the demandant to hold any estate in the premises, because he *55maae two distinct levies upon the same execution, and in satisfaction of the same debt. These levies were, however, upon the same parcel of land, and they could not, in any event, give the creditor double satisfaction for his debt ; for whichever eventually proved to be the legal title necessarily superseded the other. Had they been upon different parcels of real estate, it would have been the duty of the creditor to waive his first levy agreeably to the provisions of Rev. Sts. c. 73, § 20, if lie would resort to a second levy, or any other remedy in satisfac tian of his judgment. We think this objection would be unavailing, if it were open to the tenant. But we think judgment should be entered for the tenant, on the ground before stated.